Plaintiff appeals from an order of the Supreme Court changing the place of trial from Sullivan County to Albany County on the ground that the convenience of witnesses and the ends of justice will be promoted thereby. The action is for false arrest and malicious prosecution. The transactions giving •rise to the alleged cause of action took place in Albany County. It was within the province of the court at Special Term to find that several material witnesses, some law enforcement officials, reside in Albany County. A wide range of discretion should be allowed in determining motions of this nature, and we do not think there was any abuse of this discretion by the court below. Order affirmed, with $10 costs.
Foster, P. J., Bergan, Coon and G-ibson, JJ., concur.